Citation Nr: 0717374	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The veteran had active military service from May 1963 to 
November 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating action.  

In addition, it is observed that the veteran previously 
sought service connection for a seizure disorder in a 
December 1980 claim.  That claim, however, was 
administratively denied in March 1984, when the veteran 
failed to provide requested information.  The claim out of 
which this appeal arose was submitted in April 2003, and as 
the veteran has been actively pursuing it since that time, 
the RO considered it on a de novo basis.  Fairness requires 
the Board to do the same.  


FINDINGS OF FACT

1.  The record does not reflect the veteran has been 
diagnosed to have PTSD.  

2.  There is no competent evidence linking the veteran's 
seizure disorder to service or service connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A seizure disorder was not incurred in service, nor is it 
proximately due to service connected disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The notice should be provided to a claimant 
before the initial RO decision on a claim.    

In November 2002, February 2003, May 2003, and August 2005 
correspondence, the RO notified the veteran of all four of 
these elements.  Given this, and the information provided to 
the veteran in the statement of the case, and supplemental 
statement of the case, a reasonable person could be expected 
to understand what was needed to substantiate the claims and 
thus the essential fairness of the adjudication has not been 
frustrated.  As such, even assuming a notice error, the Board 
finds the error was harmless.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in a December 2006 letter, the RO completed 
notification to the veteran of these criteria.  

With respect to VA's duty to assist, the Board notes that the 
relevant records from the sources identified by the veteran 
have been obtained, including private and VA treatment 
records from the 1970's and early 1980's.  Likewise, the 
veteran's service medical records have been associated with 
the file.  In addition, the veteran was examined for VA 
purposes in March 2003 in connection with the claim 
concerning a seizure disorder.  The veteran was not examined 
in connection with the claim concerning PTSD, since none of 
the treatment records spanning nearly 30 years include a 
diagnosis of that disability.  

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Under applicable criteria, service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

With respect to the claim for service connection for PTSD, a 
review of the medical evidence fails to reflect any on which 
a diagnosis of that disorder was entered.  It is to state the 
obvious that entitlement to VA benefits for a particular 
disability, requires the current presence of that disability.  
In the absence of competent evidence reflecting the presence 
of the claimed disability, a basis upon which to establish 
service connection has not been presented.  Accordingly, this 
aspect of the appeal is denied.  

Regarding the claim for service connection for a seizure 
disorder, the veteran's service medical records fail to show 
any complaints, symptoms or findings of a seizure disorder.  
As it happens, they do show the veteran sustained trauma 
about the head on 3 occasions.  The first occurred in early 
September 1966, when "he fell from some stairs leading from 
the barracks."  This caused a laceration of the left ear 
(for which he is service connected), and a hematoma of the 
nose.  It was specifically noted, however, this was not 
likely to result in permanent injury or disability.  

Later the same month, the veteran was brought to Emergency 
Sick Call by two Marines who had found him along the side of 
the road unconscious.  It was recorded that he appeared to 
have been in a fight and did not regain consciousness prior 
to his arrival at the Emergency facility.  The diagnoses 
included a possible concussion, a severe trauma to the head 
and face, as well as alcohol intoxication.  As with the 
previous injury, however, the medical administrative officer 
preparing the record, commented that the injury was "not 
likely to result in permanent injury or disability."   

The last trauma occurred in October 1967.  Prior to that, 
there was no record of any residual impairment or complaints 
relating to the first two traumas.  On this third occasion, 
records show the veteran sustained multiple open contusions 
and lacerations of the scalp region, when he was attacked by 
two Americans and hit on the head with a brick on Okinawa.  
It was noted the veteran apparently never lost consciousness 
on this occasion, although he evidently was hospitalized for 
7 days before returning to duty.  

A week later, the veteran was examined in connection with his 
discharge from service.  Other than a reference to multiple 
scars on the veteran's skull, (for which he also has been 
service connected), the report of the examination disclosed 
no relevant abnormalities.  It was specifically noted the 
veteran was neurologically normal on clinical evaluation.  

Post service medical records do not reflect the presence of 
seizures until January 1979, more than 10 years after the 
veteran's discharge from service.  Significantly, this 
followed an October 1978 craniotomy and evacuation of a 
subdural hematoma, which the records show was due to an 
assault three weeks earlier, when the veteran was knocked 
unconscious and robbed.  The veteran reported in 1978 that he 
had "excellent health" prior to that, but following the 
assault he experienced progressive headaches, and weakness, 
together with nausea and vomiting.  He also had been unable 
to work, and so presented to the hospital.  As stated, the 
veteran under went a craniotomy, and the following January 
(1979) the veteran was admitted to the hospital following two 
grand mal seizures at his home.  The records of this 
hospitalization reflect a history of post operative seizures, 
in addition to those which prompted the 1979 hospitalization, 
and in pertinent part, the veteran was diagnosed to have a 
convulsive disorder considered secondary to the October 1978 
trauma and surgery.  

Subsequently dated medical records continue to show the 
veteran's seizure disorder as recognized as one of the 
veteran's medical problems, and indeed, in 1983, another 
surgery was necessary to treat a subdural hematoma that arose 
from a fall from a bar stool at that time.  None of these 
records, however, suggest a link between the claimed 
disability and service, or service connected disability.  
Moreover, the veteran was examined for VA purposes in March 
2003, after which the examiner specifically concluded that 
the veteran's seizure disorder "is not related to his 
service in the military."  

What the foregoing reflects is simply the onset of a seizure 
disorder following the veteran's 1978 head trauma and 
surgery.  In the absence of competent evidence linking the 
veteran's seizure disorder to service, or a service connected 
disability, a basis upon which to establish service 
connection has not been presented.  Accordingly, the appeal 
is denied.  

In reaching this decision, the Board acknowledges the 
veteran's contentions regarding the cause and continuity of 
the claimed disabilities.  He, however, does not possess the 
medical expertise to diagnose a disability or to offer 
probative opinions as to cause of disability.  As to any 
current contention that he exhibited symptoms of the claimed 
seizure disorder prior to its formal recognition by his 
treating medical professionals, such contentions are 
unreliable given the notation in records contemporaneous with 
the initial diagnosis of a seizure disorder that the veteran 
advised he had been in excellent health prior to that time.  


ORDER

Service connection for PTSD is denied.  

Service connection for a seizure disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


